Citation Nr: 1644999	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  07-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training in the Unites States Army Reserve from July 2, 1982 to August 26, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a reopening of the claim of service connection for a low back disorder.  The Appellant perfected a timely appeal of this determination.  See March 2007 Notice of Disagreement; October 2007 Statement of the Case; October 2007 Substantive Appeal (VA Form 9).

In a March 2009 decision, the Board reopened the claim and remanded the issue of entitlement to service connection for a low back disorder further development.  In a June 2009 Supplemental Statement of the Case, the RO continued and confirmed the previous denial of service connection.  The Board again remanded the issue for further development in October 2011 and April 2014.

In June 2016 the Appellant submitted additional evidence.  The Appellant submitted a waiver of agency of original jurisdiction waiver in October 2016.  38 C.F.R. § 19.37 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Appellant's Virtual VA claims file reveals VA treatment records dated October 2006 to November 2011.  


FINDINGS OF FACT

1.  The Appellant entered a period of active duty for training with a congenital defect of the spine, spina bifida occulta.

2.  A current low back disorder, to include degenerative disc disease of the lumbar spine, is not shown to have resulted from a pre-existing defect of the spine, which was subject to superimposed injury during a period of active duty for training.

3.  The record evidence does not demonstrate that the Appellant developed a low back disorder, to include degenerative disc disease of the lumbar spine, due to an injury suffered while on active duty for training, or as a result of an injury or disease incurred in or aggravated during a period of active duty for training.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 101(24), 1131 (West 2014); 38 C.F.R. §§ 3.6(c)(1), 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the claimant notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in July 2006, prior to the rating decision on appeal.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Appellant's pre-service private treatment records, service treatment records, post-service VA and private treatment records, and VA examinations in May 2009 and addendum opinions in December 2011 and March 2015 have been associated with the claims folder.  Additionally, the Appellant has not identified any records that have not been requested or obtained.

The Appellant was provided with VA examinations in May 2009 and addendum opinions in December 2011 and March 2015.  The Board finds that the March 2015 VA addendum opinion is adequate because it is based on the Appellant's medical history, a review of the claims file, and is supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Appellant was provided an opportunity to set forth her contentions before the undersigned Veterans Law Judge in October 2008.  Here, the Appellant has not raised any deficiency with that hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Appellant contends, in essence, that she is entitled to service connection for a back disorder.  Specifically, she maintains that she had no physical limitations with her back prior to entering her period of active duty for training, that she injured her back doing push-ups in basic training camp, and that she has continued to experience back pain since the time of the injury.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in line of duty in active military, naval, or air service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  However, continuity of symptoms is required where the condition noted during service is not, in fact, chronic or where the diagnosis may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  "Active military, naval, or air service" includes active duty, any period of active for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, acute cardiac arrest, or a cerebrovascular accident occurring during such training.  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. §§ 101(21) - (24) (West 2014); 38 C.F.R. § 3.6(a), (c ), (d) (2015).

The Board observes that only "veterans" are entitled to VA compensation benefits under 38 U.S.C.A. §§ 1110 and 1131, as set forth above.  To establish the status of a "veteran" based on active duty for training, a claimant must establish that (he or) she was disabled resulting from injury or disease incurred in or aggravated in line of duty during that period.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. § 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).  If the claimant does not qualify as a "veteran" with respect to a particular claim, the claimant is not entitled to the presumptions of soundness or aggravation as to that claim.  Id. at 470-71.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases.  See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Accordingly, the Court has interpreted the provisions of 38 U.S.C.A. § 101(24) as meaning that active duty for training will not be considered "active military, naval, or air service" unless the claimant has previously established service connection for a disability incurred (or aggravated) during such service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. at 469-70; Biggins v. Derwinski, 1 Vet. App. at 477-78.

At the outset, the Board determines that the presumption of soundness does not apply in this case because the Appellant has not previously established her status as a "veteran" for the period in question: that is, she has not previously been found to have a service-connected disability as a result of her Army Reserve service from July 1982 to August 1982.  Therefore, only a preponderance of the evidence is required to establish that the condition pre-existed such service.  See Paulson, 7 Vet. App. at 469.

Next, congenital or developmental defects, as such, are not considered diseases or injuries within the meaning of applicable legislation.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.303(c), 3.306 (2015).  With regard to congenital or developmental defects, service connection may not be granted for a defect, although service connection may be granted for a disability which is shown by the evidence to have resulted from a defect which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2015).

As an initial matter, the Board acknowledges that a July 1972 x-ray, which was submitted by the Appellant, showed that she had a normal spine.  Further, the Appellant's June 1982 entrance examination for the Army Reserve did not mention any pertinent abnormality or defect and the clinical evaluation of her spine was normal.  Nonetheless, the Board finds, by a preponderance of the evidence, that the Appellant suffered from a congenital defect of the spine (spina bifida occulta) prior to her entry into active duty for training.

Specifically, the service treatment records contain an August 1982 Entrance Physical Standard Board Proceedings, which shows that the Appellant was treated for an onset of low back pain the third day of basic combat training, following the performance of pushups, with no trauma.  The objective findings revealed tenderness of the lumbosacral area, decrease in range of motion, and an altered gait.  X-rays revealed questionable spina bifida occulta, at lumbar 3.  At the time of the entrance Board Proceedings in August 1982, the Appellant was diagnosed with low back pain, secondary to congenital spina bifida.

As a matter of judicial notice, spina bifida occulta is a "congenital cleft of spinal column."  See, e.g., Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Spina bifida occulta is defined as spina bifida in which there is a defect of the vertebral arch without protrusion of the spinal cords or meninges.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1748 (32nd ed. 2012).  As such, spina bifida occulta is a congenital defect and, by definition, occurs at birth and necessarily pre-existed military service.  Moreover, as aptly noted by record, the treating military physician noted that the Appellant had low back pain, secondary to "congenital spina bifida."  Under 38 C.F.R. § 3.303(c), these are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a condition prior to service is established, no additional confirmatory evidence is necessary.  Accordingly, the Board concludes that the preponderance of the evidence supports a finding that the Appellant had a congenital defect of the spine, namely spina bifida occulta, when she entered active duty for training in July 1982.  Hence, the Appellant's claim turns on whether any currently diagnosed low back disorder, to include lumbar degenerative disc disease, resulted from a pre-existing congenital defect of the spine (spina bifida occulta), which was subject to superimposed injury during her period of active duty for training, or whether any such disorder is related to her low back pain suffered during that service.

In this regard, an October 1982 private treatment record shows that the Appellant was diagnosed with bilateral lumbar spondylosis.  

An October 1982 private x-ray showed that the Appellant had a normal spine with the exception of partial sacralization of L5.  The Board notes that sacralization is defined as an anomalous fusion of the fifth lumbar vertebra to the first segment of the sacrum so that the sacrum consists of six segments.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1662 (32nd ed. 2012).  

A November 1982 private treatment record shows that the Appellant was diagnosed with a lumbar strain.  

A January 1983 CT scan noted a normal computerized spine tomography.

A January 1983 PNCV/EMG revealed all findings were within normal limits. 

A February 1983 private treatment record shows that the Appellant had intermittent back pain, but was doing better and was discharged from the clinic.

The Appellant was afforded a VA examination in May 1984.  The examiner noted that a variety of diagnoses were given and a CT scan in January 1983 was normal.  The examiner noted that an x-ray report of October 1982 reported only partial sacralization of L5 and made no mention of the other diagnoses which were given.  The examiner noted that he found no evidence to indicate a herniated interval disc.  The examiner noted that the partial sacralization was congenital.  The examiner also noted that if sclerosis is present at the area of the partial sacralization, he would suspect this to be the cause of the symptoms.  The examiner explained that otherwise he was unable to explain the Appellant's symptoms.  An x-ray revealed that there slight left convex rotary scoliosis of the lumbar spine, that the L5 was a transitional vertebra with partial sacralization of the left transverse process, and that there was spina bifida occulta of the first sacral segment.

A February 2004 x-ray revealed no evidence of fracture or dislocation and possible pars defect at L5 on the right.

A February 2004 MRI revealed multilevel lumbar spondylosis.

A March 2004 private treatment record shows that the Appellant was treated for low back pain.  The Appellant was diagnosed with L3-L5 spondylosis.

An April 2004 private treatment record shows that the Appellant was diagnosed with L3-L5 degenerative joint disease.

A May 2004 private treatment record shows that the Appellant was diagnosed with L3-L5 degenerative disc disease.  

At the October 2008 Board hearing, the Appellant testified that during boot camp they were exercising with a full back-pack and had to drop down and do pushups with the gear on their backs.  She reported that her back collapsed and she was hospitalized.  The Appellant reported that she was recently diagnosed with arthritis.  The Appellant reported that she did not know she had spina bifida and was very active with her children before she entered service.

In a March 2015 VA addendum opinion, the examiner concluded that it was less likely as not that the pre-existing spina bifida was permanently aggravated beyond natural progression by military service.  The examiner explained that the pain during physical training experienced by the Appellant was an intermittent flare up of the pre-existing spina bifida occulta.  The examiner explained that the post-service medical records in proximity to separation from military service demonstrate findings consistent with lumbar strain resolving over several months' time.  The examiner explained that the CT of the lumbar spine was negative for any disc herniation or other pathology, and that the nerve conduction studies of the lower extremities were normal.  The examiner explained that there were no objective findings in the service treatment records or post-service medical records to support permanent aggravation of the pre-existing spina bifida occulta beyond natural progression.  The examiner explained that although the orthopedic clinic records dated October 1982 contained a diagnosis of bilateral spondylosis, this diagnosis was not confirmed objectively on CT of the lumbar spine, which was actually reported as negative.  The examiner explained that the back pain improved with conservative treatment, as shown by medical records dated February 1983 which stated, "intermittent low back pain...symptomatology better now...dc from clinic. . . ."  The examiner commented that a 1984 VA examination by a staff orthopedist could find no pathology to support any back condition separate from the spina bifida occulta, and found no evidence of pathology to support permanent aggravation.  According to the VA examiner, the medical evidence does not support permanent aggravation beyond natural progression of the pre-existing condition.

The examiner also concluded that it was less likely as not that any new disability of the lumbar spine was due to military service.  The examiner explained that the service treatment records document lower back pain related to pre-existing spina bifida occulta.  The examiner explained that there was no evidence of traumatic injury or other factors during service of such severity as to cause lumbar degenerative disc disease 20 years post military service.  The examiner noted that CT scan in 1982 and lower extremity nerve conduction studies in proximity to separation from military service were negative for lumbar spondylosis, disc herniation or other acute process of the lumbar spine due to military service.  The examiner noted that the February 2004 MRI showed multi-level lumbar spondylosis, no nerve root impingement or disc herniation.  The examiner noted that the findings on MRI were consistent with age related changes.

Based on the above, the most competent and credible evidence of record is against a finding that the Appellant's pre-existing, congenital spina bifida occulta was aggravated through superimposed injury during her period of active duty for training, or that any current low back disorder, to include lumbar degenerative disc disease, is etiologically related to that period of service.

In this regard, the Board finds that the March 2015 VA addendum is highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the March 2015 VA opinion was provided by a VA physician's assistant who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Appellant's record and is accompanied by a sufficient explanation.  The examiner also sufficiently explained that while the Appellant suffered an injury in-service, when performing pushups, it did not aggravate her spina bifida beyond its natural progression.  The examiner also sufficiently explained that the Veteran did not suffer an injury in service that would be severe enough to cause degenerative disc disease of the lumbar spine 20 years later, and that the current clinical findings were consistent with age.  Furthermore, there are no contradictory medical opinions of record.  The Board thus finds that the March 2015 opinion is dispositive of the nexus question in this case.

The Board acknowledges the Appellant's assertions that her current low back disorder is etiologically related to her military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining whether a congenital defect was aggravated by a superimposed injury and determining the etiology of a low back disorder, including degenerative disc disease of the lumbar spine, fall outside the realm of common knowledge of a lay person.  In this regard, while the Appellant is competent to report the onset of her symptoms, any opinion regarding whether her currently diagnosed low back disorder is related to her period of active duty for training requires medical expertise that the Appellant has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Appellant's assertions that her currently diagnosed low back disorder is in any way related to her military service.

In regard to continuity of symptoms, the Board finds that the Appellant's currently diagnosed low back disorder, to include lumbar degenerative disc disease, is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309(a).  See, e.g., Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges the Appellant's competent and credible reports that her back pain began in service and has continued since.  However, the Board assigns more probative value to the March 2015 VA opinion that concluded the Appellant did not suffer a permanent aggravation of her pre-existing, congenital spina bifida occulta, and that the Appellant did not suffer an injury in service severe enough to cause a low back disorder, namely degenerative disc disease, 20 years later.  The Board also notes that the first confirmed diagnosis of arthritis was in May 2004.  Therefore, the evidence of records is against a finding of service connection based on continuity of symptomatology.

As such, the Board finds that the weight of the evidence is against a finding of service connection for a low back disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


